891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Garcia MONTANO, Plaintiff-Appellant,vNAVAJO COUNTY SHERIFF'S DEPARTMENT, Sam William Egbert,David Michael Reese, Defendants-Appellees.
No. 89-15058.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
* Montano sued the defendants under 42 U.S.C. § 1983 (1982).   He appeals both the district court's order of summary judgment in favor of the defendants and its denial of his motion for reconsideration of that order.   We affirm.

II

3
Defendants moved for summary judgment and submitted a Statement of Facts, affidavits, interrogatories, and records in support of their motion.   Montano submitted nothing in opposition.   Because his complaint contains merely conclusory allegations of liability of the defendants, we affirm the district court's order of summary judgment.   See Fed.R.Civ.P. 56(e) ("When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of the adverse party's pleadings, but the adverse party's response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial.").


4
Montano asserts that his failure to oppose affirmatively defendants' motion for summary judgment was due to the court's refusal to reappoint counsel for him upon the withdrawal of his attorney of record.   There is no constitutional right to the appointment of counsel in a civil rights case.   Ivey v. Board of Regents, 673 F.2d 266 (9th Cir.1982).   Montano has not demonstrated the extraordinary circumstances that might warrant a new appointment.   Aldabe v. Aldabe, 616 F.2d 1089 (9th Cir.1980).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3